DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 12-13 are objected to because of the following informalities:  the ASTM method designated as ASTM D6866-10 is a positively claimed method standard in claims 1-3 and 12-13, however the method itself has not been defined in the instant specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claim is considered indefinite because there is a question as to how the article can comprise and be free of the non-phthalate catalyst polypropylene at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0005621) in view of Kane et al. (US 2018/0140469) and further in view of WO 2017/118612. 
With reference to claims 1-3, Roe et al. (hereinafter “Roe”) discloses a diaper including a disposable absorbent insert [0001] comprising:

Roe also provides an opposing second outermost nonwoven layer [0109] in the form of a backsheet (52) which may be for contact with a wearer’s or caregiver’s skin (at least during handling and donning) where the backsheet also may include 5-100% of bio-based content as set forth in [0249].
The difference between Roe and claim 1 is the provision that the first outermost layer (i.e., topsheet) comprises plant-based fibers comprising harvested fibers other than wood pulp and that the second outermost layer (i.e., backsheet) comprises plant-based fibers comprising synthetic fibers that comprise non-phthalate catalyst polypropylene fibers.
Kane et al. (hereinafter “Kane”) teaches an analogous absorbent article (100) where a first outermost layer may include a natural fiber cake (108) which is derived from harvested fibers and fiber pulp of banana fibers [0064]. 
Additionally, Kane provides an opposing, second outermost layer (110) which also includes plant-based fibers comprising synthetic fibers as set forth in [0054] where Kane provides the backsheet with banana based fibers, plastic materials and maize-based bioplastic.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the articles of Roe with the specific materials as taught 
With respect to the inclusion of non-phthalate catalyst polypropylene fibers in the outermost layer, WO 2017/118612 (hereinafter “Borealis”) teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in processability and stability in order to yield fabrics with improved tensile strength and elongation at break as taught by Borealis on page 2, lines 7-15.
With reference to claim 4, Roe teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Additionally, Roe provides both the topsheet and the backsheet with cotton fibers as set forth in [0113]. 
The difference between Roe and claim 4 is the explicit recitation that the cotton fibers are harvested fibers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize harvested fibers because the process of producing cotton fibers is 
	With reference to claim 7, Roe discloses an absorbent article wherein the plant-based fibers that are synthetic fibers comprise bio-based polyethylene as set forth through the incorporation [0292] of Hird et al. (US 2007/0219521) in [0246].
	Hird et al. (hereinafter “Hird”) provides synthetic fibers as bio-based polyethylene as set forth in [0010].
	With reference to claim 8, Roe discloses that the topsheet and/or backsheet may be formed petroleum derived polyethylene or polypropylene as set forth in [0113]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0005621) in view of Kane et al. (US 2018/0140469) and WO 2017/118612 and further in view Rearick (US 2002/0064639).
	With reference to claim 5, Roe modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Roe modified and claim 5 is the explicit recitation that the cotton fibers are bleached but are devoid of chlorine.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the bleached topsheet as taught by Rearick in order to provide the wearer with the benefits of cotton next to the skin as taught by Rearick in [0012] while also providing non-toxic brightened surface which conveys the appearance of cleanliness to the wearer.
Claims 6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0005621) in view of Kane et al. (US 2018/0140469) and WO 2017/118612 and further in view WO 95/24173.
	With reference to claim 6, Roe modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Roe, through the incorporation [0292] of US 6,010,491 (hereinafter ‘491) discloses an article with layers that may include odor control material as set forth in col. 7, lines 48-54.
The difference between Roe modified and claim 6 is the explicit recitation that the odor control material is a mineral-based material.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the mineral based odor management material as taught by Johnson because ‘491 discloses that the materials taught by Johnson are suitable for use with the disclosed absorbent article as set forth in col. 7, lines 48-54 of ‘491.
With reference to claim 9, Roe discloses a diaper including a disposable absorbent insert [0001] comprising:
 a nonwoven topsheet (51) which may include a first layer for contact with a wearer’s or caregiver’s skin [0100] and an opposing second outermost nonwoven layer [0109] in the form of a backsheet (52) which may be for contact with a wearer’s or caregiver’s skin (at least during handling and donning).
The first nonwoven layer (i.e., topsheet) may include foams [0100] and the second nonwoven layer (i.e., backsheet/outer cover) may include a laminate of nonwoven and film [0073], thereby providing a first nonwoven layer which is different from the second nonwoven layer. 
Roe, through the incorporation [0292] of US 6,010,491 (hereinafter ‘491) discloses an article with layers that may include odor control material as set forth in col. 7, lines 48-54.

The difference between Roe and claim 9 is the provision that the fist outermost layer (i.e., topsheet) comprises plant-based fibers comprising harvested fibers other than wood pulp, that the second outermost layer (i.e., backsheet) comprises plant-based fibers comprising synthetic fibers that comprise non-phthalate catalyst polypropylene fibers and that the odor management material is a naturally derived odor management material.
Initially, Kane teaches an analogous absorbent article (100) where a first outermost layer may include a natural fiber cake (108) which is derived from harvested fibers and fiber pulp of banana fibers [0064]. 
Additionally, Kane provides an opposing, second outermost layer (110) which also includes plant-based fibers comprising synthetic fibers as set forth in [0054] where Kane provides the backsheet with banana based fibers, plastic materials and maize-based bioplastic.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the articles of Roe with the specific materials as taught by Kane because both Roe and Kane seek the benefit of providing absorbent articles with bio-based material and the specific material of Kane provides an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002].
With respect to the inclusion of non-phthalate catalyst polypropylene fibers in the outermost layer, Borealis teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 

With respect to the naturally derived odor management material, Johnson teaches an analogous absorbent article that includes a naturally derived odor management material as set forth on page 5, lines 8-19.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with the mineral based odor management material as taught by Johnson because ‘491 discloses that the materials taught by Johnson are suitable for use with the disclosed absorbent article as set forth in col. 7, lines 48-54 of ‘491.
With reference to claim 10, Roe discloses the first nonwoven (i.e., sublayer which may be integral with topsheet) as set forth in [0124] having a higher basis weight (110 gsm) as set forth in [0125] which is higher than the second nonwoven (i.e., cuffs integral with backsheet) as set forth in [0128] where material may be formed of N-fibers [0153] and the basis weight of the N-fibers is at layer is less than 15 gsm as set forth in [0156].
With reference to claim 11, see the rejection of claims 9 and 10.

With reference to claim 14, Roe discloses an absorbent article wherein the plant-based fibers that are synthetic fibers comprise bio-based polyolefin fibers as set forth through the incorporation [0292] of Hird et al. (US 2007/0219521) in [0246].
	Hird et al. (hereinafter “Hird”) provides synthetic fibers as bio-based polyethylene as set forth in [0010].
With reference to claim 15, Roe teaches the invention substantially as claimed as set forth in the rejection of claim 9.
Additionally, Roe provides both the topsheet and the backsheet with cotton fibers as set forth in [0113]. 
The difference between Roe and claim 15 is the explicit recitation that the cotton fibers are harvested fibers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize harvested fibers because the process of producing cotton fibers is well known in the art to result from the cotton being harvested. Cotton is a natural fiber, and during production, the harvested, or gathered, seed is treated to produce the fiber. The process of gathering the seed has to occur in order for the seed to be further treated.
. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2018/0140469) in view of WO 2017/118612 and Kaiser (US 2013/0018339) and further in view of McGilloway et al. (US 2018/0256419). 
With reference to claim 17, Kane discloses an absorbent article (abstract)  comprising:
a topsheet (102) comprising plant-based synthetic fibers (i.e., polyacetic acid) as set forth in [0027] and a backsheet outer cover material (110) that includes plant-based harvested fibers other than wood pulp (i.e., banana fibers) as set forth in [0054] and [0064].
Kane also provides a layer (116) disposed between the topsheet and the backsheet.
Additionally, Kane discloses that the topsheet may be coated with a lotion [0036], thereby providing a scenario where lotion may not be included.
The difference between Kane and claim 17 is the provision that the topsheet comprises non-phthalate catalyst propylene fibers and that the fibrous layer comprises bleached cellulosic material and that the article is free of chlorine and perfume.

With respect to the inclusion of non-phthalate catalyst polypropylene fibers in the outermost layer, Borealis teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Roe modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in processability and stability in order to yield fabrics with improved tensile strength and elongation at break as taught by Borealis on page 2, lines 7-15.
Additionally, Kaiser et al. (hereinafter “Kaiser”) teaches absorbent articles including a fibrous layer comprising a chlorine free bleached cellulosic material which is located between a topsheet and a backsheet as set forth in [0004],
It would have been obvious to one of ordinary skill in the art to provide the article of Kane modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004],
With respect to the articles being free of fragrance and chlorine, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047],
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Kane modified in order to provide an eco-friendly, non-toxic article consistent with the teachings of Kane in [0002].

The difference between Kane modified and claim 20 is the provision that absorbent articles is free of adhesives having added fluorescence.
Initially, it is noted that that the neither Kane, Borealis, Kaiser nor McGilloway disclose the inclusion of any adhesive containing fluorescence. Because elements are never assumed to exist, one of ordinary skill in the art at the time of the invention could fairly presume that the article is free of adhesives having added fluorescence.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to specifically and any added fluorescence from the article in order to provide an eco-friendly, non-toxic article consistent with the teachings of Kane in [0002].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 2018/0140469) in view of WO 2017/118612 and Kaiser (US 2013/0018339) and further in view of McGilloway et al. (US 2018/0256419) as evidenced by Kato et al. (US 2002/0129740).
With respect to claim 18, Kane modified teaches the invention substantially as claimed as set forth in the rejection of claim 17.
The difference between Kane modified and claim 18 is the provision that absorbent articles is free of green number 7 dye.

Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to specifically eliminate green number 7 dye from the article in order to avoid the drawbacks associated with disposing of articles containing this particular dye as evidenced by Kato in [0005]
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781